Citation Nr: 0736368	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-06 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an apportionment of the veteran's pension 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1972.  The appellant is the veteran's adult son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, that denied the appellant's claim of entitlement to 
an apportionment of the veteran's VA pension benefits.

The appellant testified at a Travel Board hearing in August 
2007 before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.  The undersigned held the record open for 30 
days so that the appellant could submit additional evidence 
in the form of a financial statement, which he did two days 
after the hearing.  He waived initial RO review of the 
additional evidence, Transcript, p. 25; so, the Board may 
consider it without the necessity of a remand to the RO.  See 
38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  Between September 5, 2001 (the date of the claim) and 
July 23, 2002 (the appellant's 23rd birthday), the veteran 
was in receipt of VA pension benefits.

2.  The appellant was 22 years of age when his application 
was received by the RO.  At the time, he was enrolled at Pace 
University and was not incapable of self-support.

3.  No reasonable apportionment of the veteran's VA 
disability compensation benefits could be made to the 
appellant without causing undue hardship to the veteran and 
his dependents for the period prior to July 23, 2002.
CONCLUSION OF LAW

The criteria for an apportionment of the veteran's pension 
benefits to the appellant, his adult son, have not been met.  
38 U.S.C.A. § 5307 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.57, 3.450, 3.451, 3.452, 3.458 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

However, upon closer review, it does not appear that these 
changes are applicable to claims such as the one decided 
herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases was not found in Title 38, United States Code, 
Chapter 51 (that is, the laws changed by the VCAA).  
Similarly, the statute at issue in this matter is not found 
in Chapter 51 (but, rather, in Chapter 53, which contains its 
own notice provisions).  

The Board notes that a claim for an apportionment is a 
"contested claim" and is subject to special procedural 
regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 
19.102 (2007).  All interested parties will be specifically 
notified of the action taken by the agency of original 
jurisdiction in a simultaneously contested claim and of the 
rights and time limit for initiation of an appeal, as well as 
hearing and representation rights.  38 C.F.R. § 19.100.  The 
Board notes that it appears that contested claim procedures 
have been followed in this appeal, and that there is no 
evidence or allegation that such procedures have not been 
followed.  

Both parties have had ample notice of the governing legal 
regulations and the regulations implementing the VCAA, which 
were noted in the December 2003 statement of the case, and in 
separate January 2002 pre-decision letters to both parties.  
In the January 2002 letters, the RO informed the appellant 
and the veteran of the information needed to resolve the 
appellant's claim for apportionment of the veteran's 
benefits.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied, as the appellant and 
the veteran have been afforded a meaningful opportunity to 
participate effectively in the processing of the claim.  In 
this respect, both the veteran and the appellant have been 
notified of all the proceedings, as mandated by contested 
case procedures. 

As concerns the duty to assist, the information developed and 
received from the appellant and the veteran include their 
respective financial statements and the transcript of the 
appellant's hearing.  The Board finds that the actions 
outlined above establish that any duties to notify and assist 
owed the parties have been met.  Under these circumstances, 
the Board finds that there is no prejudice to the appellant 
or veteran in proceeding, at this juncture, with a decision 
on the appellant's claim.

Analysis

The appellant argues that he is entitled to apportionment of 
the veteran's benefits as the veteran, his father, is not 
giving him any support and he is pursuing a master's degree 
at Long Island University and has taken out substantial loans 
to finance his education.

All or any part of a veteran's compensation may be 
apportioned if the veteran's children are not residing with 
him and the veteran is not reasonably discharging his 
responsibility for the children's support.  38 U.S.C.A. § 
5307 (West 2002); 38 C.F.R. §§ 3.450, 3.452 (2007).  VA 
regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  It is not necessary for an 
apportionment claimant to establish the existence of hardship 
in order to obtain an apportionment under this provision.  
See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451 (2007).  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  Section 3.451 further provides that apportionment 
of more than 50 percent of the veteran's benefits is 
ordinarily considered to constitute undue hardship on him or 
her while apportionment of less than 20 percent of his or her 
benefits is ordinarily considered insufficient to constitute 
a reasonable basis for any apportionment.

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a) (2007).

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2007).

Considering the appellant's claim in light of the above-noted 
legal authority and the evidence of record, the Board finds 
that the criteria for apportionment are not met.

When he filed his claim for apportionment in September 2001, 
the appellant was 22 years of age, did not reside with the 
veteran, and was enrolled at Pace University.  As such, he 
was eligible to seek an apportionment at that time, as he was 
enrolled as a student at an approved educational institution 
and he was not yet 23 years of age.  See 38 C.F.R. 
§ 3.57(a)(1).  The appellant does not assert that he was/is 
disabled so as to be considered a helpless child under VA 
regulations.  Thus, his eligibility for apportionment of the 
veteran's benefits was only for the period from the date of 
claim until his 23rd birthday on July 28, 2002.  Currently, 
he is 29 years of age and is enrolled at Long Island 
University.  Transcript, pp. 3, 13.  He asserts that his only 
income is from a work-study program that pays him $300.00 a 
week, and that he is obligated to repay over $100,000 in 
student loans.  In his written submissions, the appellant 
denies any savings, investments, or even an active checking 
account.  In an March 2002 statement of expenses, the 
appellant's expenses were as follows: rent, $300; cable, $70; 
transportation, $300 "vary;" health, $1,250 yearly; books, 
$575 "vary."  The appellant provided no information as to 
how he paid those expenses, in light of his assertion of no 
checking account, etc.

The veteran received pension benefits in the amount of $1,544 
per month effective December 1, 2000, which were increased to 
$1,586 per month effective December 1, 2001.  In a May 2002 
statement, the veteran indicated that his only income was his 
VA pension benefits, from which he paid $100 per month to the 
appellant.  At that time, the veteran was married and resided 
with his spouse and three other children.  The veteran's 
monthly expenses were as follows: rent, $700; food, $300; 
utilities, $150; clothing, $100; and phone, $100.  He also 
asserted that it would cause a hardship to apportion any 
amount of his pension to the appellant.  Thus, even excluding 
the $100 per month that the veteran reported that he provided 
to the appellant, as of May 2002, the veteran's monthly 
expenses totaled $1,350.00, leaving him less than $300 per 
month to pay other expenses.  This amount of money is less 
than 20 percent of his benefits and, as such, is ordinarily 
considered insufficient to constitute a reasonable basis for 
any apportionment.  Thus, an apportionment of his disability 
benefits would not allow a reasonable amount of payment to 
the appellant, as any apportionment amount payable would be 
so small that it would amount to little or no mitigation of 
the appellant's needs.  38 C.F.R. § 3.451.

Based on the particular financial circumstances shown above, 
although hardship is reported by the appellant in terms of 
being unable to meet his monthly expenses on his own, an 
apportionment of the veteran's current monthly disability 
compensation award would result in financial hardship to the 
veteran.  See 38 C.F.R. §§ 3.458(a), 3.451.  Therefore, the 
Board finds that neither a general apportionment, nor a 
special apportionment, is warranted, and the claim must be 
denied.  

In reaching this decision, the Board acknowledges the 
challenge the appellant faces with the regard to paying his 
living expenses and repaying his student loans.  Nonetheless, 
it is clear that apportionment of any of the veteran's VA 
benefits would also create an undue hardship for the veteran 
and his dependents.  The Board also notes the appellant's 
assertion at the hearing that the veteran at some point in 
time told him he had income from other sources, for example, 
ownership of restaurants in another country.  The Board notes 
that the veteran is service-connected for a mental disorder, 
and that should be factored in when relying on any 
information he may have provided.  Transcript, pp. 10-12.  In 
this regard, the Board notes that the claims file contains no 
evidence whatsoever of any source of income to the veteran 
other than his VA pension/disability benefits.

Thus, while sympathetic to the appellant's contentions and 
plight, the Board finds that an apportionment of the 
veteran's VA benefits is not warranted.  

The Board notes that the "benefit-of-the-doubt" rule does not 
apply in simultaneously contested claims (such as this case) 
because the benefit of the doubt cannot be given to both the 
appellant and the veteran.  See Elias v. Brown, 10 Vet. App. 
259, 263 (1997).

Finally, the Board acknowledges that the VA has informed the 
appellant that he is eligible for Dependents' Educational 
Assistance (DEA) under 38 U.S.C. §  Chapter 35 and that he 
has chosen December 3, 2004 as the beginning date for such 
benefits.


ORDER

An apportionment of the veteran's pension benefits to the 
appellant is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


